DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Floating/Buoyant Insect Trap for Standing Water.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: D1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (222) & (310).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1; Claim 1 recites an insect trap further comprising an insect trap this presents a lack of clarity as to which trap the following dependent claims are referring to. Consider using the term insect collector as recited in claims 8 & 13.
Claims 2-7 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 7-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Williams (US 20050279016 A1).
For claim 1; Williams teaches an insect trap comprising: 
a body having a top surface (fig. 3 top of (20) where (24) is located), 
a bottom surface (fig. 3 the bottom of (12)), 
a tapered outer sidewall (fig. 3 (14) (15) (16) & (17)) that extends between the top surface and the bottom surface (fig. 3), and
an interior wall (inside of (14)) that extends between the bottom surface and the top surface (fig. 3) and defines an aperture (fig. 2A & 2B (11) (19) & (22)) in the top surface (paragraph [0024]); and, 
an insect trap (fig. 2B) that is positioned in the aperture between the top surface and the bottom surface (paragraph [0033]).
For claim 2; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the interior wall is tapered (fig. 3 inside of (14) and paragraph [0024]).
For claim 3; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the interior wall is tapered (fig. 3 inside of (14) and paragraph [0024]) and is configured to the insect trap in the aperture (paragraph [0033]).
For claim 4; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the interior wall is tapered (fig. 3 inside of (14) and paragraph [0024]) and defines a detent (paragraph [0036]; gasket embodiment) for securing the insect trap in the aperture (paragraph [0036]).
For claim 7; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the trap is floatable (paragraph [0026]-[0027]).
For claim 8; Williams teaches an insect trap comprising: 
a floatable body (fig. 2A and paragraphs [0026] & [0027]) having 
a top surface (fig. 2B), 
a bottom surface (fig. 2A the bottom of (12)), and 
an opening that extends between the surfaces (fig. 3 (11) (19) & (22)), (paragraphs [0024] & [0025]) and 
an insect collector (fig. 2B) that interferes with insect ingress and egress through the opening (paragraph [0033]).
For claim 9; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the floatable body is hollow (paragraph [0026]).
For claim 10;
Williams further teaches an insect trap wherein the floatable body is filled with floatable foam (paragraph [0039]).
For claim 11; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the floatable body is made of floatable foam (fig. 1 (prior art) and paragraph [0004]).
For claim 12; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the floatable body is molded plastic (paragraph [0026]).
For claim 13; Williams teaches an insect trap comprising: 
a floatable body (fig. 2A and paragraphs [0026] & [0027]) having 
a top surface (fig. 2B ), 
a bottom surface (fig. 2A the bottom of (12)), 
an opening that extends between the surfaces (fig. 3 (11) (19) & (22)), (paragraphs [0024] & [0025]) and 
a tapered sidewall (fig. 3 inside of (14) and paragraph [0024]) adjacent to the bottom surface (fig. 3), and 
an insect collector (fig. 2B) that interferes with insect movement through the opening (paragraph [0033]).
For claim 14; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the taper of the tapered sidewall is selected to complement a plurality of liquid containing vessels (paragraphs [0025], [0028], & [0037]).
For claim 15; 
Williams further teaches an insect trap wherein the insect collector has at least two sides (fig. 2A & 2B).
For claim 16; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the at least two sides of the insect collector have different configurations from one another (fig. 2A & 2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 5, 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Pearce (US 20180310542 A1).
For claim 5; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the insect trap includes an insecticide (paragraph [0034]).
Williams does not teach an insect trap wherein one of the body and the insect trap include a scent that is selected to attract target insects.
However, Pearce does teach an insect trap wherein one of the body and the insect trap include a scent that is selected to attract target insects (paragraph [0022]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the insecticide taught by Williams for the attractant taught by Pearce to obtain the predicable result of luring insects into the trap. See MPEP 2143 I. (B).
For claim 6; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the insect trap includes an insecticide (paragraph [0034]).
Williams does not teach an insect trap wherein the trap and the body include a scent that is selected to attract targeted insects.
However, Pearce does teach an insect trap wherein the trap and the body include a scent that is selected to attract targeted insects (paragraph [0022]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the insecticide taught by Williams for the attractant taught by Pearce to obtain the predicable result of luring insects into the trap. See MPEP 2143 I. (B). 
It is also held by the examiner that an attractant odor located in the insect collector will travel through the entire body through the various apertures thus giving both the trap and the body a scent to attract insects.
For claim 18; Williams teaches all limitations as stated above.
Williams further teaches an insect trap wherein the insect trap includes an insecticide (paragraph [0034]).
Williams does not teach an insect trap wherein the trap and the body include a scent that is selected to attract targeted insects.
However, Pearce does teach an insect trap wherein the trap further include a scent that is selected to attract targeted insects (paragraph [0022]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the insecticide taught by Williams for the attractant taught by Pearce to obtain the predicable result of luring insects into the trap. See MPEP 2143 I. (B).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Stevenson (US 4862638 A).
For claim 17;
Williams further teaches an insect trap wherein the at least two sides of the insect collector have different configurations from one another (fig. 2A & 2B) and each one side is coated with a non-drying adhesive (paragraph [0033] the alternative means for retaining).
Williams does not teach an insect trap wherein the at least two sides of the insect collector have different configurations from one another and each side is coated with a non-drying adhesive.
However, Stevenson does teach a water resistant adhesive sheet trap (column 2; lines 29-34).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the side walls (14) from Williams for the adhesive stick trap taught by Stevenson to obtain the predictable result of improved retainment of the targeted insects. See MPEP 2143 I. (B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hemsarth (US 4263740 A) and Holland (US 20120017834 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642